Citation Nr: 1203295	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from December 1942 to November 1945 and from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for an adjustment disorder with depression.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in December 2011.  However, he subsequently canceled the hearing.  In December 2011, he submitted additional evidence to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In his initial claim for benefits, the Veteran requested service connection for an adjustment disorder with depression.  However, the evidence submitted to the Board in December 2011 showed an additional diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disability encompasses a claim for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The RO has not had the opportunity to develop or adjudicate the claim for service connection for PTSD.  Hence, the appropriate notice letter was not sent to the Veteran.  Additionally, the current evidence does not show that the Veteran served in a combat capacity.  However, his separation record from his first period of service indicates that he served with naval construction battalions so he may have been in a combat zone.  Nevertheless, his service personnel records have not been associated with the file.  These documents may provide critical information that will serve to support the Veteran's claim.  Hence, an attempt to obtain them must be made.  

Finally, the Veteran has not been afforded a VA examination.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2011).  In light of the facts presented here, the Board finds that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes that the Veteran's representative has stated that a VA examination may not be the ideal venue for the Veteran to discuss his military service.  In scheduling an examination, an appropriate period of time should be allotted to the Veteran as necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice letter and PTSD stressor questionnaire as required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  See also 38 C.F.R. § 3.159 (2002).

2.  Secure the Veteran's service personnel records through official channels.  Specifically, the Veteran's separation document from his first period of active duty shows that he was attached to the 70th, 54th, and 148th Naval Construction Battalions and unit histories from these organizations should be obtained during the Veteran's period of service so it may be ascertained where he may have been stationed.  

3.  Obtain the names and addresses of all medical care providers who treated the veteran for a psychiatric disability since his discharge from service.  After securing the necessary release, the RO should obtain these records.

4.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA psychiatric examination (allowing an appropriate period of time for the Veteran to provide his military and psychiatric history) for the purpose of ascertaining the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  Based on the examination and review of the record, the examiner is asked to address following:  

a.  Does the Veteran have a current psychiatric disorder?  If so, specify all current diagnoses for the record. 

b.  If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to the etiology of the disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder had its onset during the Veteran's period of active duty or is otherwise related to his military service and/or the stressors he experienced while on active duty that have been conceded, verified, or determined to be credible.  A rationale for all opinions expressed should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, it should be so stated in the examiner's report, with an explanation as to why.   

5.  Thereafter, review the record and readjudicate the claim for entitlement to service connection for a psychiatric disorder to include PTSD and an adjustment disorder with depression.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

